USDC SDNY

STEVE S. Erron DOCUMENT
ELECTRONICALLY FILED

ATTORNEY AT LAW
237 WEST 35TH STREET « SUITE 1502
New York. NEw YorK 10001

» 2/21/2020

 

OF COUNSEL TEL. (212) 867-1067

RENEE L. Cyr Fax. (212) 682-5958
February 20, 2020 SSEFRON@AOL.COM

Hon. Analisa Torres

United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York NY 10007

Re: Moran v. MTA Metro-North Railroad Company et al.
19-cv-3079(AT)(KHP)

Dear Judge Torres:

This office represents MTA Metro-North R.R. and the individually named MTA police officers
in this case alleging violations of the Federal Employers’ Liability Act and a deprivation of
constitutional rights actionable under 42 U.S.C. § 1983.

I am writing to request an extension of time of ten days, from February 21 to March 3, 2020, in
which to serve and file defendants’ motion for summary judgment. This is defendants’ third request for
an extension of time in which to serve and file the motion. Plaintiff's counsel, Mr. George Cahill,
consented to the preceding requests, each for a one week extension, and he has consented to this
request as well. I would be remiss if I failed to say that Mr. Cahill has confirmed for me that an
attorney can still skillfully and zealously represent a client, as Mr. Cahill has in this case, and at the
same time extend courtesies to opposing counsel.

] was seen in an urgent care medical facility with significant back pain on February 13 and
again on February 16. I am scheduled to see a spinal surgeon on Tuesday, February 25. While I have
been able to make it into the office for a few hours each day to work on this and other cases, the pain
and narcotic medications | am taking to alleviate the pain have severely restricted my productivity.

If the Court grants this application, plaintiff's responsive papers, now due on March 13, would
be due on March 23, and defendants’ reply papers, now due on March 20, would be due on March 27.

To compound defendants’ troubles, I received a phone call yesterday from defendants’ expert
economist, Josephina Tranfa~Abboud, in which she related her own health issues and asked that I
request of the Court a two week extension for completion of expert discovery, from February 24 to
March 9, 2020. She provided me with a statement setting forth her medical condition, which I am
annexing to this letter. Mr. Cahill has also consented to this request.

GRANTED. By March 3, 2020, Defendants shall file Respectfully yours,
their motion for summary judgment. By March 23,

2020, Plaintiff shall file his opposition. By March 27, Is/

2020, Defendants shall file their reply, if any. Steve S. Efron

 

Expert discovery is extended to March 9, 2020.

 

SO ORDERED.
Dated: February 21, 2020 fi Z
New York, New York ANALISA TORRES

United States District Judge
